Citation Nr: 0214915	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-03 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus from October 21, 1995 to May 11, 1999.  

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus from May 11, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1986 
to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Washington, D.C.  

By the December 1996 decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation, effective from October 21, 1995.  The 
appellant submitted a Notice of Disagreement (NOD) with the 
20 percent rating and the current appeal ensued.  By a March 
2001 rating action, the RO increased the disability 
evaluation for diabetes mellitus from 20 percent to 40 
percent, effective from May 11, 1999.  In view of the fact 
that the veteran's appeal originated from the initial rating 
assigned following the grant of service connection, and 
because of the requirement to consider "staged" ratings 
consistent with the holding by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has characterized the issues 
as set forth above.  

By the December 1996 rating action, the RO also denied a 
claim of entitlement to service connection for an eye 
condition secondary to service-connected diabetes mellitus.  
The appellant subsequently filed a timely appeal.  
Nevertheless, at a July 2002 hearing, the appellant withdrew 
from appellate consideration all claims except for the claim 
for a higher rating for diabetes mellitus.  

The Board further notes that, at the appellant's July 2002 
hearing, the appellant's representative raised the issue of 
entitlement to service connection for a bilateral leg 
disability secondary to service-connected diabetes mellitus.  
This issue has not been developed for appellate consideration 
and is consequently referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From October 21, 1995 to May 11, 1999, the appellant's 
service-connected diabetes mellitus was treated with dietary 
restrictions and use of an oral hypoglycemic agent, without 
the required regular use of insulin or regulation of 
activities.

2.  From May 11, 1999, the appellant's service-connected 
diabetes mellitus has caused complications, including 
nephropathy characterized by proteinuria; he also thereafter 
developed mild sensory neuropathy of the sural branch of the 
tibial nerve due to diabetes and required the use of insulin 
twice daily, as well as a restricted diet; he has required 
regular visits to a diabetic care provider, often two or more 
times a month. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus from October 21, 1995 to May 11, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2001).

2.  A 60 percent rating for service-connected diabetes 
mellitus is warranted from May 11, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (1995); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant was originally granted service connection for 
diabetes mellitus in a December 1996 rating action.  At that 
time, the RO noted that outpatient treatment records from the 
Washington, D.C. VAMC, from March to October 1996, showed 
that the appellant was receiving treatment for non-insulin-
dependent diabetes mellitus (NIDDM).  The RO also reported 
that the appellant was taking Glyburide to treat his NIDDM.  
The RO assigned a 20 percent disabling rating under 
Diagnostic Code 7913 for the service-connected diabetes, 
effective from October 21, 1995.  

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that he was on a low-fat diet and 
that he took Micronase.  It was noted that he had no 
restrictions of activity secondary to his diabetes mellitus.  
The physical examination showed that the appellant was quite 
overweight.  In regard to the frequency of ketoacidosis or 
hypoglycemia, it was indicated "none known."  The diagnoses 
were the following:  (1) non-insulin-dependent diabetes 
mellitus, (2) hypertension, and (3) exogenous obesity.  

A VA examination was conducted in November 1998.  At that 
time, the appellant stated that he worked as a computer 
specialist.  He indicated that he was on a low-sugar, low-fat 
diet, and that he had been told to lose weight.  The 
appellant noted that his weight fluctuated between 260 and 
270 pounds.  According to the appellant, he had no past 
history of ketoacidosis or hypoglycemia.  He revealed that 
his blood sugar usually ran in the "200s."  The appellant 
complained of occasional "tingling" in his toes, and he 
noted that he wore corrective lenses.  According to the 
appellant, he had no activity restrictions.  It was noted 
that apparently, the appellant had no complications of his 
diabetes.  The physical examination showed that the appellant 
was quite overweight and weighed 272 pounds.  The appellant's 
feet were intact and light touch sensation was intact in the 
lower extremities and feet.  The diagnoses were the 
following:  (1) past history of NIDDM, apparently 
uncomplicated to date, (2) past history of hypertension; on 
medical treatment and uncomplicated to date, and (3) 
exogenous obesity.  

In May 1999, the RO received outpatient medical treatment 
records from the Washington, D.C. VAMC, from April 1996 to 
May 1999.  The records show that in April 1996, the 
appellant's Glyburide was increased for his NIDDM.  In June 
1998, the appellant revealed that he was not complying with 
his diet.  The diagnosis was diabetes mellitus.  The 
appellant was advised about his diet and the complications 
from uncontrolled diabetes.  In September 1998, the appellant 
noted that he had not been managing his blood sugar.  The 
diagnosis was diabetes mellitus, uncontrolled due to 
noncompliance.  In April 1999, it was noted that the 
appellant's blood sugar was poorly controlled on his present 
dose of Glyburide and his dosage was increased.  On May 11, 
1999, the appellant stated that he was taking Glyburide and 
Metformin twice a day.  Upon physical examination, it was 
noted that the appellant weighed 270 pounds.  Diabetic foot 
examination was normal, with intact and non-infected skin, 
good pulses, and intact fine touch of both feet.  Urinalysis 
showed trace of proteinuria.  The assessment was poorly 
controlled diabetes mellitus with proteinuria.  

In September 1999, the appellant underwent a VA peripheral 
nerves examination.  At that time, he stated that he was 
currently on two medications for his diabetes mellitus, but 
that he had not been adhering to a diet as strictly as 
needed.  The appellant reported that his diabetes mellitus 
was not under good control, with blood sugars ranging from 
about 180 to over 300.  He indicated that he was trying to 
intensify his efforts in that area.  According to the 
appellant, when his diabetes was not well controlled, he 
occasionally felt numbness and tingling in his legs every 
month or two, but that was not a persistent symptom.  
Following the physical examination, the examining physician 
diagnosed the appellant with intermittent dysesthesia of the 
feet, without clear clinical evidence of peripheral 
neuropathy.  The examiner ordered that the appellant undergo 
a nerve conduction study.  In an addendum to the September 
1999 examination report, the examiner stated that motor nerve 
conduction studies which were done following the appellant's 
initial rating were normal.  There was a mild slowing in the 
sensory nerves.  The sural branch of the tibial revealed a 
mild nerve slowing.  Therefore, the examiner stated that the 
second diagnosis should be mild sensory neuropathy of the 
sural branch of the tibial nerve without motor involvement, 
secondary to diabetes mellitus.  

In January 2001, the RO received outpatient treatment records 
from the Washington, D.C. VAMC, from May 1999 to January 
2001.  The records show that in February 2000, it was noted 
that the appellant's diabetes was poorly controlled on the 
present regimen and that he needed insulin.  In September 
2000, the appellant stated that he was recently started on 
insulin because of abnormal blood sugar.  The assessment was 
of poorly controlled diabetes mellitus.  It was noted that 
the appellant was changing over from oral hypoglycemics to 
insulin.  In November 2000, it was reported that the 
appellant was taking 32 units of insulin before breakfast and 
16 units before dinner.  The appellant was instructed to 
increase his insulin to 36 units before breakfast and 18 
units before dinner.  He was also given instruction in a low 
cholesterol diet.  In January 2001, it was noted that the 
appellant's diabetes mellitus was still poorly controlled in 
a large part due to his noncompliance with his diet.  The 
appellant's insulin was increased to 40 units in the morning 
and 20 units in the evening.  

In March 2001, the appellant underwent a VA examination.  At 
that time, he stated that he was on a dietary caloric 
restriction which he tried to observe as much as he could.  
The appellant indicated that until recently, he took 
Glyburide and Metformin to control his diabetes.  However, he 
noted that at present, he treated his diabetes with insulin 
and that he took insulin in the morning and in the evening.  
The appellant reported that he checked his fingerstick 
glucose levels twice a day.  He denied any history of loss of 
consciousness due to either high or low blood sugars.  
According to the appellant, his appetite was excessive at 
night, and his weight had fluctuated up and down by about 15 
to 20 pounds in the last year.  The appellant currently 
weighed 270 pounds.  The physical examination showed that 
there was thickening, discoloration, and distortion of the 
big toenails, bilaterally.  There was no conjunctival pallor 
or icterus.  Extraocular movements were intact.  Pupils were 
equal, round, and reacting to light and accommodation.  
Extremities showed no clubbing, cyanosis, or edema.  Motor 
examination showed normal strength.  Sensory examination 
revealed intact vibration sense in the lower extremities.  
Coordination was intact.  Blood sugar was 165 mg/dl, but 
hemoglobin A1C was markedly elevated at 11.4 percent (normal 
4.8 - 6.1 percent) indicating inadequate long-term control of 
blood sugars.  The diagnoses were the following:  (1) 
diabetes mellitus with nephropathy (characterized by 
proteinuria), (2) hypertension, and (3) bilateral 
onychomycosis of the toenails.  

By a March 2001 rating action, the RO increased the 
appellant's rating for his service-connected diabetes 
mellitus, to include diabetic nephropathy, from 20 percent to 
40 percent disabling under Diagnostic Code 7913, effective 
from May 11, 1999.  

In March 2001, the RO received outpatient treatment records 
from the Washington D.C. VAMC, from September 1999 to March 
2001.  The records show that in the appellant's March 2001 
routine follow-up visit, it was noted that the appellant 
still did not eat breakfast and snacked after dinner.  The 
appellant stated that he had been having some stomach pain in 
the past week, and also episodes of palpitations and 
shortness of breath.  The assessment was that the appellant's 
diabetes mellitus was still not well controlled and that it 
appeared that he had had attacks of hyperventilation.  It was 
noted that the appellant's abdominal pain might have been due 
to tension or gastritis.  The appellant's insulin was 
increased to 46 units before breakfast and 23 units before 
dinner.  

Additional outpatient treatment records from the Washington, 
D.C. VAMC, from March to December 2001, show continued 
treatment for the appellant's diabetes mellitus.  The records 
reflect that in December 2001, the appellant stated that he 
was compliant with his insulin and was trying to follow a low 
fat diet.  

At a July 2002 hearing, the appellant testified that he went 
to the Washington, D.C. VAMC between three to five times a 
month for his diabetic management.  (Transcript (T.) at pages 
(pgs.) 7 & 8).  The appellant stated that he had to inject 
himself with insulin twice a day.  (T. at page (pg.) 5).  He 
indicated that between October 1995 and May 1999, he was 
taking oral medication to treat his diabetes.  (Id.).  The 
appellant reported that during that period of time, some of 
his mobility was impaired and his diet was restricted.  (T. 
at pgs. 5 & 6).  He noted that he started taking insulin in 
1999.  (T. at pg. 6).  According to the appellant, at 
present, he was taking 56 units of insulin in the morning and 
52 units at night.  The appellant revealed that he checked 
his blood sugar three times a day.  (T. at pg. 7). 

At the appellant's July 2002 hearing, he submitted additional 
outpatient treatment records from the Washington, D.C. VAMC, 
from July 1997 to June 2002.  The records show continued 
treatment for diabetes.  The records reflect that, at a June 
2002 follow-up visit, the assessment was that the appellant's 
diabetes mellitus was still poorly controlled and that the 
appellant was gaining weight.  The appellant's insulin was 
increased to 57 units in the morning and 52 units at night.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

As previously stated, in cases such as the appellant's, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since the appellant's 
appeal is from an original award, consideration must now be 
given to whether a higher rating is warranted for any period 
of time from the effective date of the award - a practice 
know as "staged" ratings.  See Fenderson, supra.   

As noted above, in a December 1996 rating action, the RO 
granted service connection for diabetes mellitus and assigned 
a 20 percent rating under Diagnostic Code 7913, effective 
from October 21, 1995.  However, by a March 2001 rating 
action, the RO increased the appellant's rating from 20 to 40 
percent disabling under Diagnostic Code 7913, effective from 
May 11, 1999.  

The rating criteria for diabetes mellitus were amended 
effective June 6, 1996, during the pendency of this appeal.  
The Court has indicated that where the law or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Thus, the appellant's claim must be evaluated under both the 
former and newly revised rating criteria to determine which 
version is most favorable him.

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warranted a 40 percent evaluation.  A 
60 percent evaluation was warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

Under the rating criteria in effect from June 6, 1996, a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
warrants a 40 percent evaluation.  A 60 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2002).  Additionally, a note under Diagnostic Code 7913 
indicates that compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The appellant maintains that his ratings have not been high 
enough in light of the disability that his diabetes mellitus 
causes.  He indicates that he is on a restricted diet and 
that he has to take insulin twice a day.  The appellant 
further states that he goes to the Washington, D.C. VAMC 
between three to five times a month for his diabetic 
management, and that his mobility is restricted.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

October 21, 1995, to May 11, 1999

A review of the evidence of record reflects that for the 
period from October 21, 1995 to May 11, 1999, the appellant's 
service-connected diabetes mellitus was treated with dietary 
restrictions and use of an oral hypoglycemic agent.  In 
addition, there is no indication in the record that during 
that period of time, from October 21, 1995 to May 11, 1999, 
that the appellant's physical activities were regulated 
because of his diabetes mellitus, or that he had any 
complications.  In this regard, the Board observes that in 
the appellant's February 1997 VA examination, it was noted 
that the appellant was on a low-fat diet, took Micronase, and 
had no restrictions of activity secondary to his diabetes 
mellitus.  In addition, at the appellant's November 1998 VA 
examination, the appellant stated that he was on a low-sugar, 
low-fat diet, and that he had no activity restrictions.  
Moreover, the outpatient treatment records from the 
Washington, D.C., VAMC  reflect that from April 1996 to May 
11, 1999, the appellant was not complying with his diet and 
was advised about the complications from uncontrolled 
diabetes.  In April 1999, it was noted that the appellant's 
blood sugar was poorly controlled on his present dose of 
Glyburide and his dosage was increased.  

In light of the above evidence, it appears that neither the 
old criteria nor the amended criteria are more favorable to 
the appellant's claim for an evaluation in excess of 20 
percent for diabetes mellitus, for the period from October 
21, 1995 to May 11, 1999.  In the absence of competent 
medical evidence during the period of time from October 21, 
1995 to May 11, 1999, showing the required use of insulin to 
control diabetes mellitus, as well as regulation of 
activities such as the avoidance of strenuous occupational 
and recreational activities, a 40 percent evaluation is not 
warranted under the criteria in effect prior to June 6, 1996, 
or the amended criteria effective as of that date.  Thus, the 
appellant's claim of entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus, for the period of time 
from October 21, 1995 to May 11, 1999, must be denied.

May 11, 1999 to the present

In reviewing the evidence of record in a light most favorable 
to the appellant, the Board finds that an increased rating to 
60 percent for his diabetes, since May 11, 1999, is warranted 
under the new rating criteria.  

As previously stated, under the amended criteria for 
Diagnostic Code 7913, a 60 percent rating requires use of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  In the instant 
case, the appellant is using insulin by injection twice a 
day.  In addition, he follows a diet plan, even though he is 
not always compliant.  Moreover, although the evidence of 
record does not show that the appellant has been hospitalized 
once or twice a year for episodes of ketoacidosis or 
hypoglycemic reactions, or that he visits a diabetic care 
provider for episodes of ketoacidosis or hypoglycemic 
reactions, the evidence of record does show that he receives 
regular treatment at the Washington, D.C. VAMC for his 
diabetic management, and that he often visits the Washington, 
D.C. VAMC two or more times a month.  Furthermore, although 
the evidence of record does not show specific regulation of 
activities, the evidence of record does show that the 
appellant has complications due to his diabetes.  Indeed, it 
was at a May 11, 1999, evaluation that proteinuria as a 
complication was first shown.  At the appellant's September 
1999 VA examination, the second diagnosis was of mild sensory 
neuropathy of the sural branch of the tibial nerve, without 
motor involvement, secondary to diabetes mellitus.  In 
addition, at a March 2001 VA examination, the appellant was 
diagnosed with diabetes mellitus with nephropathy 
(characterized by proteinuria).  

In situations such as this when the appellant does not fully 
meet the criteria for an evaluation, the regulations provide 
that if there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In light of the above, the Board 
is persuaded that the appellant's disability picture more 
nearly approximates the criteria required for a 60 percent 
rating under the new rating criteria.  38 C.F.R. § 4.7 
(2002).  This is especially so in light of complications that 
appear to have first been evident from May 11, 1999, and the 
increased need to visit a care provider since that time.  
Therefore, a 60 percent rating under the amended criteria for 
diabetes mellitus is granted.  

In arriving at this decision, the Board has considered the 
possibility of assignment of a higher schedular evaluation.  
However, the preponderance of the evidence is against a 
higher rating.  The Board recognizes that the appellant's 
service-connected diabetes mellitus requires the use of 
insulin twice a day and a restricted diet.  However, the 
medical evidence does not indicate that the appellant has 
repeated ketoacidosis or hypoglycemic reactions that require 
hospitalization.  In addition, there is no evidence of record 
showing that the appellant has weekly visits to his diabetic 
care provider for his diabetic management.  Moreover, there 
is also no evidence of record indicating that the appellant 
has exhibited progressive loss of weight or strength.  In 
this regard, the Board observes that in the appellant's March 
2001 VA examination, it was reported that he weighed 270 
pounds, a weight he had maintained for some time.  Moreover, 
the outpatient treatment records from the Washington, D.C., 
VAMC show that in June 2002, it was noted that the appellant 
was gaining weight.  Based on these findings the Board has 
determined that an increased rating to 60 percent is 
warranted, but that the next highest rating of 100 percent 
for the appellant's diabetes is not warranted under the new 
rating criteria.

Similarly, a 100 percent evaluation would not be warranted 
under the old schedular criteria.  As previously stated, the 
medical evidence of record does not indicate the appellant 
has repeated ketoacidosis or hypoglycemic reactions, and 
there is no evidence that the appellant has exhibited 
progressive loss of weight or strength due to his diabetes 
mellitus, or has had any severe complications.  Thus, in 
light of the above, a 100 percent evaluation is not warranted 
under the old Diagnostic Code 7913.  

Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Given the nature of the 
appellant's service-connected diabetes mellitus, interference 
with his employment is to be expected.  The rating criteria 
account for such a thing.  Nevertheless, the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question, nor interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  

The Board recognizes that, at the appellant's July 2002 
hearing, he testified that he currently worked as a computer 
specialist with the Department of the Army.  (T. at pg. 8).  
According to the appellant, he worked 120 hours a month, and 
missed approximately 20 hours of work a month due to his 
treatment for his diabetes.  (T. at pgs. 8 & 9).  The 
appellant indicated that in September 2000, he was let go 
from his job as a network manager for the Department of the 
Army and placed in another position.  (T. at pg. 9).  He 
noted that he was let go because he "could not stay in the 
seat long enough," and was taking leave to go to his 
diabetic management appointments.  (Id.).  The Board further 
recognizes that following the appellant's July 2002 hearing, 
he submitted a memorandum from Lt. Col. P.M.C., dated in July 
2002.  In the memorandum, Lt. Col. C. stated that he was the 
appellant's supervisor.  He indicated that he was writing to 
confirm that the appellant had lost over 20 hours of sick and 
annual leave due to attending medical appointments, diabetic 
clinics for diet control, and visiting primary care 
physicians for follow-ups due to the seriousness of his 
diabetes.  Thus, it is undisputed that the appellant's 
diabetes mellitus has an adverse effect on employment.  
However, as noted above, the schedular rating criteria are 
designed to take such factors into account.  In the 
appellant's case, there is no indication that his diabetes 
mellitus is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  Therefore, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claims addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes outpatient treatment records from the Washington, 
D.C. VAMC, from April 1996 to June 2002, and a July 2002 
memorandum from Lt. Col. C.  The appellant has also been 
afforded the opportunity to present evidence and argument in 
support of his claim, including at a hearing before the 
undersigned Board member.  In addition, in a January 2002 
letter from the RO to the appellant, the appellant was 
informed of the enactment of the VCAA and its content.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, and 
what evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that in February 1997, November 1998, 
September 1999, and March 2001, the appellant underwent VA 
examinations pertinent to his service-connected diabetes 
mellitus.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations. 



								(Continued on next 
page)

ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus from October 21, 1995 to May 11, 1999, is 
denied.  

A 60 percent rating for diabetes mellitus from May 11, 1999, 
is granted, subject to the regulations governing the payment 
of monetary awards.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

